           Case 6:20-cv-00913 Document 1 Filed 10/02/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

 JORY PULLEN,                              §
                                           §
       Plaintiff,                          §
                                           §
 v.                                        §    Civil Case No. 6:20-cv-00913
                                           §
 SANDERSON FARMS, INC.                     §
 (PROCESSING DIVISION),                    §
                                           §
       Defendant.


                     DEFENDANT'S NOTICE OF REMOVAL


      Pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, 28 U.S.C. § 1446, and Federal

Rule of Civil Procedure 81, Defendant, Sanderson Farms, Inc. (Processing Division)

("Defendant"), hereby removes to this Court the state court action described in

Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Defendant sets forth the

following "short and plain statement of the grounds for removal."

                              A.   THE REMOVED CASE

      1.     The removed case is a civil action filed with the 170th Judicial District

Court of McLennan County, Texas, on or about August 27, 2020, styled Jory Pullen

v. Sanderson Farms, Inc. (Processing Division), Cause No. 2020-2688-4 ("the State

Court Action"). The case arises from an alleged injury incident involving Plaintiff,

Jory Pullen ("Plaintiff" or "Pullen"), while Pullen was employed by Sanderson Farms,

Inc. (Processing Division).




DEFENDANT’S NOTICE OF REMOVAL
PAGE 1 OF 5                                                    7395462v1 (10133.000016)
             Case 6:20-cv-00913 Document 1 Filed 10/02/20 Page 2 of 5




                  B.        DOCUMENTS FROM THE REMOVED CASE

      2.         Pursuant to 28 U.S.C. § 1446(a), Defendant attaches the following

documents to this Notice of Removal:

           (1)      A copy of all process, pleadings, and orders served upon Defendant
                    in the State Court Action.

These documents are attached to this Notice of Removal as Exhibit A.

      3.         Additionally, Defendant is simultaneously filing a separately signed

Disclosure Statement that complies with FED. R. CIV. P. 7.1(a).

                               C.    REMOVAL IS TIMELY

      4.         Pullen filed the present civil lawsuit against Defendant in the 170th

Judicial District Court of McLennan County, Texas, on August 27, 2020. Defendant

was served with Plaintiff's Original Petition ("the Original Petition") in the State

Court Action on September 4, 2020. In his Original Petition, Plaintiff asserts causes

of action for negligence against Defendant.

                                D.    VENUE IS PROPER

      5.         The United States District Court for the Western District of Texas is the

proper venue for removal of the State Court Action pursuant to 28 U.S.C. § 1441(a)

because the 170th Judicial District Court of McLennan County, Texas, is located

within the jurisdiction of the United States District Court for the Western District of

Texas.

                       E.    DIVERSITY OF CITIZENSHIP EXISTS

      6.         This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on


DEFENDANT’S NOTICE OF REMOVAL
PAGE 2 OF 5                                                        7395462v1 (10133.000016)
                Case 6:20-cv-00913 Document 1 Filed 10/02/20 Page 3 of 5




diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

          7.      Pullen is a citizen of Texas.

          8.      Sanderson Farms, Inc. (Processing Division) is a foreign corporation

formed under the laws of Mississippi. Sanderson Farms, Inc. (Processing Division)'s

primary place of business is Laurel, Mississippi. Pursuant to 28 U.S.C. § 1332(c)(1),

Sanderson Farms, Inc. is a not a citizen of the State of Texas.

          9.      Because Pullen is a citizen of the State of Texas and Defendant is not a

citizen of the State of Texas, complete diversity of citizenship exists pursuant to 28

U.S.C. § 1332.

    F.      THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

          10.     In the Original Petition, Pullen alleges that he is seeking "monetary

relief over $1,000,000." 1 As such, Pullen seeks to recover damages in excess of

$75,000.

          11.     Based on the aforementioned facts, the current State Court Action may

be removed to this Court by Defendant in accordance with the provisions of 28 U.S.C.

§ 1441(a) because: (i) this action is a civil action pending within the jurisdiction of the

United States District Court for the Western District of Texas; (ii) this action is

between citizens of different states; and (iii) the amount in controversy exceeds

$75,000, exclusive of interest and costs.

                            G.      FILING OF REMOVAL PAPERS

          12.     Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice



1   See, "Plaintiff's Original Petition" at ¶ 16, a true and correct copy of which is produced herein.

DEFENDANT’S NOTICE OF REMOVAL
PAGE 3 OF 5                                                                     7395462v1 (10133.000016)
            Case 6:20-cv-00913 Document 1 Filed 10/02/20 Page 4 of 5




of the filing of this Notice of Removal to all counsel of record and is filing a copy of

this Notice with the Clerk of the 170th Judicial District Court of McLennan County,

Texas, in which this action was originally commenced.

                                H.    CONCLUSION

      13.    Defendant, Sanderson Farms, Inc. (Processing Division), hereby

removes the above-captioned action from the 170th Judicial District of McLennan

County Texas, and requests that further proceedings be conducted in the United

States District Court for the Western District of Texas, Waco Division, as provided

by law.

                                        Respectfully submitted,


                                        MAYER LLP
                                        750 N. St. Paul Street, Suite 700
                                        Dallas, Texas 75201
                                        Telephone: 214.379.6900
                                        Facsimile: 214.379.6939

                                        By:     /s/ Zach T. Mayer
                                               Zach T. Mayer
                                               State Bar No. 24013118
                                               Email: zmayer@mayerllp.com
                                               J. Edward Johnson
                                               State Bar No. 24070001
                                               Email: ejohnson@mayerllp.com
                                               Kimberly H. Kerns
                                               State Bar No. 24071217
                                               Email: kkerns@mayerllp.com

                                        ATTORNEYS FOR DEFENDANT
                                        SANDERSON FARMS, INC.
                                        (PROCESSING DIVISION)




DEFENDANT’S NOTICE OF REMOVAL
PAGE 4 OF 5                                                     7395462v1 (10133.000016)
            Case 6:20-cv-00913 Document 1 Filed 10/02/20 Page 5 of 5




                           CERTIFICATE OF SERVICE

       This is to certify that on the 2nd day of October 2020, a true and correct copy of
the foregoing has been forwarded to all counsel of record, as follows:

        Via ECF AND EMAIL:
        scanes@scanesrouth.com
        shields@scanesrouth.com
        Michael L. Scanes
        Joel S. Shields
        SCANES & ROUTH, LLP
        7901 Fish Pond Road, Suite 200
        P.O. Box 20965
        Waco, Texas 76702-0965



                                                    /s/ Zach T. Mayer
                                                         Zach T. Mayer




DEFENDANT’S NOTICE OF REMOVAL
PAGE 5 OF 5                                                      7395462v1 (10133.000016)
